 Case: 4:19-cv-01545-AGF Doc. #: 68 Filed: 04/30/20 Page: 1 of 3 PageID #: 805



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

PIERRE WATSON,                             )
                                           )
              Petitioner,                  )
                                           )
       v.                                  )       Case No. 4:19-cv-01545-AGF
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
              Respondent.                  )

                             MEMORANDUM AND ORDER

       This matter is before the Court upon review of Petitioner’s motion for disclosure

of grand jury transcripts, which was initially filed pro se but has since been supplemented

by Petitioner’s appointed counsel. ECF No. 61. Petitioner requests disclosure of the

transcripts of four grand jury proceedings in Petitioner’s criminal case, pursuant to

Federal Rule of Criminal Procedure 6(e)(3)(E), for use in connection with Petitioner’s

civil motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence.

       In support of his motion, Petitioner argues that there is a particularized need for

disclosure in order to support his § 2255 claims of ineffective assistance of counsel and

prosecutorial misconduct based on Brady violations, Brady v. Maryland, 373 U.S. 83

(1963). Specifically, Petitioner argues that inconsistencies between the original

indictment and the three subsequent superseding indictments in his criminal case raise

questions as to whether the grand jury transcripts will reveal exculpatory evidence that

was not turned over to Petitioner. Alternatively, Petitioner requests that the Court review

the transcripts in camera.
 Case: 4:19-cv-01545-AGF Doc. #: 68 Filed: 04/30/20 Page: 2 of 3 PageID #: 806



       In response, the government maintains its position that there was no misconduct in

the grand jury proceedings and that the transcripts will not assist Petitioner in proving his

§ 2255 claims. Nevertheless, balancing judicial economy and grand jury secrecy

concerns, the government agrees that disclosure of the transcripts for the Court’s in

camera inspection is appropriate and has requested leave to produce the transcripts for

such inspection.

       Federal Rule of Criminal Procedure 6(e)(3)(E) provides that disclosure otherwise

prohibited by the rule may be made when permitted by a court “preliminarily to or in

connection with a judicial proceeding” or “[a]t the request of the defendant, upon a

showing that grounds may exist for a motion to dismiss the indictment because of matters

occurring before the grand jury.” Fed. R. Civ. P. 6(e)(3)(E). “It is well-established that a

showing of particularized need is necessary before the court will accede to such a

release” and that the decision is “left to the sound discretion of the trial judge.” United

States v. Broyles, 37 F.3d 1314, 1318 (8th Cir. 1994). The Supreme court has held:

       Parties seeking grand jury transcripts under Rule 6(e) must show that the
       material they seek is needed to avoid a possible injustice in another judicial
       proceeding, that the need for disclosure is greater than the need for continued
       secrecy, and that their request is structured to cover only material so
       needed. Such a showing must be made even when the grand jury whose
       transcripts are sought has concluded its operations.

Douglas Oil Co. of California v. Petrol Stops Nw., 441 U.S. 211, 222 (1979).

       In light of the speculative nature of Petitioner’s assertions, the Court is not

convinced that the need for disclosure here is great. See, e.g., Tolliver v. United States,

No. 07-CV-525-JPG, 2008 WL 5057302, at *3 (S.D. Ill. Nov. 21, 2008) (rejecting a


                                              2
 Case: 4:19-cv-01545-AGF Doc. #: 68 Filed: 04/30/20 Page: 3 of 3 PageID #: 807



§ 2255 petitioner’s argument that disclosure of grand jury transcripts was necessary to

prove that the “Government superceded the indictment against him because it found it

could not prove the allegations of the original indictment,” where the defendant was tried

and convicted on the superseding indictment, and noting that “the Government’s

decision, for whatever reason, to seek a superceding indictment . . . does not impugn the

validity of that indictment”). However, the interest in grand jury secrecy is also

substantially reduced, although not eliminated, now that the grand jury has ended its

activities. See Douglas Oil, 441 U.S. at 222. Therefore, on balance, the Court agrees

with the government that an in camera inspection of the grand jury transcripts is

appropriate under Rule 6(e).

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner’s motion to disclose grand jury

transcripts is held in abeyance pending the Court’s in camera review of the transcripts.

       IT IS FURTHER ORDERED that the government’s ex parte motion for in

camera review of the grand jury transcripts is GRANTED. ECF No. 67.



                                                 ________________________________
                                                 AUDREY G. FLEISSIG
                                                 UNITED STATES DISTRICT JUDGE

Dated this 30th day of April, 2020.




                                             3
